DROWOTA, Justice,
dissenting.
Although the opinion of the majority is based upon established precedent regarding the rescue doctrine in Workers’ Com*152pensation cases in Tennessee, I think that not only was Lennon Co., Inc. v. Ridge, 219 Tenn. 623, 412 S.W.2d 638 (1967), incorrectly decided at the time, but the Court should not now forego this opportunity to overrule Lennon and to adopt the rescue doctrine. Consequently, I must respectfully dissent from the decision in this case. The facts need not be restated to any extent for the purposes of this dissent, but I do note that the accident involving Plaintiff occurred at night (10:30 p.m.), increasing the danger to Plaintiff, to the young girl, age 16, who was alone in the disabled car, and to approaching traffic along the interstate. The car was in a dangerous position because it was on a curve and completely blocking the left lane of traffic. In addition, the injured girl’s car was stalled on the interstate because it had struck a guard rail, jamming the doors shut and preventing the girl from getting out of the car.
The split of authority in this area of the law, which is recognized in Lennon, is premised not on any express statutory pre-clusions of the imposition of liability in these circumstances but on the simple fact that a policy decision is required in such cases. Nothing in the Workers’ Compensation Act (the Act) itself prevents extending coverage in rescue cases. As stated by Arthur Larson in his treatise on The Law of Workman’s Compensation, § 28.23, “[t]he issue [is] not only one of law — it [is] the kind of groundbreaking legal question for which courts of last resort have a peculiarly pressing responsibility to play their part in the development of compensation law.” The causal nexus between the conditions of Plaintiff’s employment and the injury he received is manifest and compelling. “An injury arises out of and in the course of employment if it has a rational causal connection to the work and occurs while the employee is engaged in the duties of his employment_” Hall v. Auburntown Industries, Inc., 684 S.W.2d 614, 617 (Tenn.1985) (citation omitted). Regardless of the rationale on which the adoption of the rescue doctrine is based, the positional risk theory or the street risk theory, the logic and humanity of the application of the rescue doctrine in Workers’ Compensation cases are overwhelmingly clear. The Act is itself humanitarian social legislation intended to alleviate the very problem faced by this Plaintiff — having become disabled to work due to the risks to which his work subjected him, he now needs a source of support to become rehabilitated and to provide necessities to himself and his family, who would otherwise become dependent on government assistance and charity. This is the motivating policy of the Act and this policy must form the basis of decisions regarding the scope of the Act’s coverage. Nevertheless, I recognize that the rescue doctrine is not without limits:
“The rule here stated ... does not go so far as to say that every rescue of a stranger by an employee is covered; it refers to a rescue the necessity for making which is thrown in claimant’s path by the conditions of his employment. When claimant is a flagman at a dangerous crossing, or a worker in an area where construction and excavation are in progress, or a truck driver who is certain to encounter collisions along the highway, it is easy to see the connection between the work and the contact with the emergency.”
1A Larson, supra, § 28.22 (1985).
The rationale underlying the rescue doctrine is as applicable in Workers’ Compensation cases as it is in tort cases, despite any other distinctions between these types of actions. Aside from the furtherance of the remedial purposes of the Act itself, permitting Plaintiff to have an income while undergoing rehabilitation, other compelling public policies of this State would be strengthened rather than undermined by the application of the rescue doctrine. Not only is rescue to be encouraged generally as a matter of public policy, but of special significance in modern society is the need to assist helpless or injured motorists on the highways, which can only enhance highway safety and otherwise reduce accidents and their consequences. The decision in this case deters employees whose work involves highway travel from assisting people who are stranded or injured on *153the road — since when they voluntarily expose themselves to the danger of making a rescue attempt, they will be excluded from coverage under the Act. This case increases the probability that some traveling employees will now either refrain from rendering assistance, passing accident sites without stopping, or, when the road is blocked by an accident, merely wait passively until the road is cleared by others. Moreover, to distinguish cases on the basis of whether a stranger rather than a fellow employee is the object of a rescue attempt undoubtedly erodes these public policies of the State as well — merely due to the fortuitous event that a stranger rather than a fellow employee (or the employer’s property, a customer, or other interest) is at risk.
The types of risks to which a traveling employee would be exposed would include encountering traffic accidents that would necessitate the very response evoked from this Plaintiff.1 Such risks are naturally incident to the type of employment in which Plaintiff was engaged and would be understood by his employer, who is cognizant of the foreseeable risks of highway travel.
The refusal of the Court to apply the rescue doctrine in Workers’ Compensation cases is not consistent with the established policy of the Act and produces arbitrary results when contrasted to numerous other cases in which compensation has been awarded where a rather tenuous causal connection between the circumstances in which the employee worked and the nature of the accident existed. Cf., e.g., Bell v. Kelso Oil Co., 597 S.W.2d 731 (Tenn.1980); Hudson v. Thurston Motor Lines, Inc., 583 S.W.2d 597 (Tenn.1979). Moreover, this arbitrariness becomes even more apparent when variations on the facts of this case are considered, on which facts compensation would ordinarily be awarded. If this Plaintiff had not been able to avoid wrecking into the girl’s car with the result that he had been injured, he would have been covered. If he had stopped at a required state weighing station and, while waiting on the side of the road when he had been injured in a similar manner, he would have been covered. If both lanes of traffic had been blocked by the accident and he had dismounted to help clear a lane, which would enable him to continue and thus benefit his employer, somehow injuring himself in the process, he probably would have been covered. If no accident was involved and instead his truck had broken down, requiring him to dismount to repair it during which efforts he had been injured, he would have been covered. If he had stopped at a rest stop and been robbed and injured, or had merely fallen while returning from a rest room, he would have been covered. If he had exited the interstate for a rest or fuel stop and been involved in an accident, he would have been covered. But if he encounters an accident and, rather than either waiting on the side of the road in his truck for the road to be cleared or rather than just ignoring the situation and driving on his way, he stops to lend assistance to those in danger, he is denied recovery. In my opinion, the irony and arbitrariness of this result is both apparent and wholly unnecessary. This case clearly involves the kind of accident that is both completely foreseeable and within the contemplation of the Act.
As a practical matter, the unfortunate injury suffered by this Plaintiff both arose out of and in the course of his employment. For the employer to expect that its truck drivers would pass by such an accident and leave a young girl helplessly trapped in an immobilized car in a lane of a heavily traveled interstate highway at night is more than logic and basic decency can endure. In Lennon Co., supra, 219 Tenn. at 634, 412 S.W.2d at 645, the Court recognized “that a different result might be justified if the injured claimant were undertaking to rescue a fellow employee, in whose welfare the employer had a pecuniary rather than a humanitarian interest ... or in saving or rescuing properties belonging to the em-ployer_” To deny this Plaintiff recov*154ery because no tangible benefit to any interest of the employer can be identified places economic interests above the humanitarian purposes that underlie the Act. As a result, an employee who rescues an object belonging to the employer will recover but an employee who rescues a stranger will not — with such cold logic I cannot agree. Because no provision of the Act and no policy of this State precludes the adoption of the rescue doctrine in these cases, I must respectfully dissent.

. The record in this case included evidence that assistance similar to that rendered by Plaintiff had been encouraged by the employer.